Citation Nr: 0009706	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  95-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) based on personal assaults in service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1970.

By a September 1994 RO decision, the veteran's claims of 
service connection for a left knee disability and a 
psychiatric disability, including PTSD, were denied; and she 
appealed this decision to the Board of Veterans' Appeals 
(Board).  In December 1997, the Board denied the veteran's 
claim of service connection for a left knee disability and 
reopened and denied her claim of service connection for a 
psychiatric disability, including PTSD.  Thereafter, she 
appealed the claim of service connection for a psychiatric 
disability to the United States Court of Appeals for Veterans 
Claims (Court).  In June 1999, the Court affirmed the Board's 
decision to reopen the claim of service connection for a 
psychiatric disability, and deny the claims of service 
connection for a psychiatric disability, and PTSD based on 
stressors incurred while working in a hospital.  The Court 
vacated the Board's denial of service connection for PTSD 
based on personal assaults and remanded the matter to the 
Board for compliance with directives that were specified by 
the Court.


FINDING OF FACT

The veteran has submitted competent evidence of a plausible 
claim of service connection for PTSD based on personal 
assaults.


CONCLUSION OF LAW

The veteran's claim of service connection for PTSD based on 
personal assaults is well grounded.  38 U.S.C.A. § 5107(b). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in any claim is whether the veteran 
has met her burden of submitting evidence sufficient to 
justify a belief that her claim of service connection for 
PTSD based on personal assaults in service is well grounded.  
In order for her to meet this burden, she must submit 
evidence sufficient to justify a belief that her claim is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor(s).  38 C.F.R. § 3.304(f). 

In the instant case, the veteran contends that she has PTSD 
as a result of being raped twice during service.  She said 
the first rape was committed by a white male Sergeant in 
either September or October 1969 and ultimately resulted in a 
pregnancy.  She said the second rape was committed by a 
female Sergeant.  She said she did not report either rape to 
anyone at the time that they occurred.  Her service medical 
records are devoid of any reference to the claimed sexual 
assaults.  However, it is notable that records, dated in 
September 1969, reflect an apparent suicidal gesture due to a 
drug overdose, and reflect that she became pregnant during 
the later portion of service.  

Post-service records beginning in the 1970s show that the 
veteran began reporting a history of psychiatric problems 
since she was 11.  Later records reflect her allegation that 
she was sexually and physically abused during her childhood.  
As early as October 1984, she began reporting she had been 
raped during service.  More recent medical evidence, 
including medical records from a stay at a VA hospital in 
February 1995 reflect that she has been diagnosed as having 
chronic PTSD (sexual and physical). 

In view of the evidence which shows that the veteran asserts 
having been raped twice during service and the 1995 medical 
opinion that reflects a current diagnosis of PTSD and refers 
to previous sexual trauma, the veteran's claim of service 
connection for PTSD based on personal assaults in service is 
well grounded.  King v. Brown, 5 Vet. App. 19 (1993); 
Caluza v. Brown, 7 Vet. App. 498 (1995).


ORDER

The veteran's claim of service connection for PTSD is well 
grounded; the appeal is allowed subject to further action 
discussed below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower priority in terms of the necessity of 
carrying out the instruction completely.

As noted above, the veteran's claim of service connection for 
PTSD based on personal assaults is well grounded.  
38 U.S.C.A. § 5107(a).  When a claimant submits a well-
grounded claim, VA must assist her in developing the facts 
pertinent to the claim.  Id.  

In its June 1999 order, the Court pointed out that VA has a 
special obligation to assist claimants with the development 
of their personal-assault PTSD claims.  Patton v. West, 
12 Vet. App. 272 (1999).  In this regard, the Court noted 
that VA's Adjudication Procedure Manual M21-1 (Manual M21-1), 
Part III,  5.14(c) provides particularized requirements for 
the assistance that is to be given to veterans with PTSD 
claims based on assertions of personal assault.  These 
particularized requirements regard the development of 
"alternative sources" of information since service records 
"may be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities."  MANUAL M21-1, Part III,  5.14(c)(5).  
Alternative source includes testimonial statements from 
confidants such as family members or clergy, as well as 
evidence of substance abuse, pregnancy tests, and/or 
performance evaluations, among other things. 

As VA has not yet fulfilled its duty to assist the veteran in 
developing the facts pertinent to her claim, the claim must 
be remanded to the RO for further development.  38 U.S.C.A. 
§ 5107(a).  On remand, the veteran should be afforded the 
opportunity to provide a detailed statement regarding her 
assaults in service.  She should be afforded the opportunity 
to submit additional evidence, including but not limited to 
statements from confidants such as family members, roommates, 
clergy, or fellow service members, or copies of personal 
diaries or journals.  Manual M21-1, Part III,  5.14(c); see 
also Patton, supra.  Additionally, the veteran should be 
afforded a VA psychiatric examination in order to determine 
whether there is an etiological relationship between her 
current PTSD and sexual assaults in service.  Green v. 
Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the veteran's 
administrative and personnel records, 
from service, along with any other 
secondary evidence that might be 
available. 

2.  The veteran should be asked to 
provide information regarding all sources 
of treatment for her psychiatric problems 
for the period prior to, during, and 
subsequent to service, including but not 
limited to records from the VA Medical 
Center in Northampton, Massachusetts and 
Dr. Linda Jenest McClellan.  The RO 
should then secure these records and 
incorporate them into the claims file 
following the procedures of 38 C.F.R. 
§ 3.159 (1999).  

3.  The RO should instruct the veteran to 
provide a detailed written account 
(including dates, locations, names of 
other persons involved, etc.) of her 
assaults during service.  The veteran 
must be advised that this information is 
necessary to obtain supportive evidence 
of the stressful events and that she must 
be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.  Additionally, the RO should 
afford the veteran the opportunity to 
submit and/or identify any alternate 
available sources that may provide 
credible support regarding the in-service 
assaults to support her claim of service 
connection for PTSD. 

4.  The RO should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.  The RO should 
follow all applicable procedures in 
Manual M21-1, Part III,  5.14(c).

5.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
veteran.  The examiner should be asked to 
review the claims file and a copy of this 
remand, examine the veteran, and provide 
an opinion as to whether or not she has 
PTSD.  (Any diagnosis of PTSD should be 
in accordance with Diagnostic and 
Statistical Manual IV.)  If PTSD is 
diagnosed, the examiner should clearly 
identify the date of onset and the 
stressors which are deemed to be the 
cause of the condition.  If PTSD is 
deemed to have preexisted service, the 
examiner is requested to provide an 
opinion as to whether such increased in 
severity 

during service and, if so, whether such 
an increase was beyond the natural 
progress of the condition.  

6.  The RO should readjudicate the claim 
of service connection for PTSD based on 
personal assaults in service.  If the 
determination remains adverse to the 
veteran, she and her representative 
should be provided a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until she is further informed.  The 
purpose of this remand is to obtain addition information and 
to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



